Citation Nr: 1312515	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-33 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to a rating in excess of 30 percent for nephrolithiasis with hematuria, chronic urinary tract infections, and other residuals following surgical creation of bilateral ileal ureters (kidney disorder), to include entitlement to an extraschedular rating. 

3. Entitlement to a total disability rating based on individual unemployability, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a December 2011 hearing before the undersigned by videoconference.  A transcript of the hearing is in the claims file. 

The Veteran submitted additional evidence after these claims were last adjudicated in June 2010 and waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) in a December 2011 statement.  Accordingly, the Board may proceed with appellate review.  See 38 C.F.R. § 20.1304(c) (2012) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Nevertheless, as these claims must be remanded for other reasons, the RO will have an opportunity to consider this additional evidence on remand. 

At the hearing, the Veteran, through his representative, raised the issue of whether the appeal concerning the evaluation of his kidney disorder stems from an earlier claim submitted in August 2005.  This issue has not been addressed by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

While the Board regrets the delay, the claims on appeal must be remanded for further development before they are ready for appellate review.

PTSD

With regard to the service connection claim for an acquired psychiatric disorder, including PTSD, the Veteran testified at the December 2011 Board hearing that during active service in March 1991 he witnessed a helicopter crash into the water very close to the aircraft carrier on which he was serving (the U.S.S. America, according to his service personnel records).  He stated that his good friend died in that crash.  He could not remember the service member's name.  He argues that his PTSD is related to this stressor.  This information was not previously of record.  On remand, the RO should make every effort to verify this stressor via the Joint Services Records Research Center (JSRRC) or appropriate records repository, including ship records for the U.S.S. America (CV-66), to which the Veteran was assigned at this time.  If the stressor is verified, a VA PTSD examination should be performed to assess the likelihood that the Veteran's PTSD was caused or aggravated by this stressor.  

A February 2006 private treatment record references psychiatric treatment with a therapist.  However, the Veteran has not submitted the actual records of such therapy.  On remand, he should be provided another opportunity to submit these records or authorize VA to obtain them on his behalf.

At the Board hearing, the Veteran also identified treatment by A. Falcon, MD.  The claims file includes a report filled out by this physician for the Social Security Administration.  The Veteran should be requested to authorize VA to obtain Dr. Falcon's treatment records for the Veteran or to submit such records himself. 

Kidney Disorder

The Veteran's kidney disorder was last examined by VA in December 2008, and the examination report is now over four years old.  At the December 2011 Board hearing, the Veteran stated that his kidney disorder had worsened since that time.  Recent private treatment record dated in 2010 and 2011 show weekly visits to the emergency room due to recurrent urinary infections associated with bladder surgery to treat his nephrolithiasis.  A July 2011 private CT scan showed chronic dilatation of the renal pelvis and ureters, but was negative for renal or ureteral stones.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

On remand, a new VA examination should be performed to assess the current level of severity of the Veteran's kidney disorder, to include whether he has renal dysfunction or severe hydronephrosis. 

The RO should also take this opportunity to determine whether a separate rating may be warranted for the Veteran's recurrent urinary infections requiring weekly visits to the emergency room.  See generally 38 C.F.R. §§ 4.115a, 4.115b (2012).  According to an October 2009 letter by an R. Smith, M.D., and as otherwise indicated by the private treatment records, these infections are secondary to the Veteran's bladder surgeries to treat his kidney stones.  Under Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See also 38 C.F.R. § 4.14 (2012) (the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided).  The Board may not address this issue in the first instance, as it would deprive the Veteran's right to a review on appeal of any evaluation and/or effective date assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2012).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident will be considered as one disability.  Id.  

The Veteran's kidney disorder is currently evaluated as 30 percent disabling.  Service connection has also been established for a lumbar strain, rated as 10 percent disabling, and a left knee strain, which is rated at 0 percent.  Thus, the criteria for schedular consideration of entitlement to TDIU are not satisfied at this time.  See id.

The issue of entitlement to TDIU on a schedular basis is dependent on whether resolution of the other claims on appeal results in one more evaluations which meet the schedular criteria.  Thus, the Board will defer consideration of entitlement to TDIU on a schedular basis at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Extraschedular Referral

The criteria for extraschedular consideration of an increased rating for the Veteran's kidney disorder, and entitlement to TDIU, have been satisfied, as discussed below.  Accordingly, the RO must refer these issues to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

By way of background, the Veteran underwent surgeries for recurrent kidney stones associated with his service-connected kidney disorder in October 2003, September 2004, and July 2005 at private facilities.  The September 2004 surgery involved creating bilateral ileal ureters to pass the stones more easily.  It was noted in the surgery report that the Veteran had narcotic-dependent pain due to innumerable stones.  He had repeat surgery in July 2005 involving a left to right ileal ureter bypass.  An October 2005 VA examination report states that the Veteran had not been working since undergoing these operations.  The VA examiner noted that the Veteran's daily activities were "markedly limited" and that he still could not work.  

A January 2006 letter written by the physician who performed this surgery, S. Peretsman, M.D., states that the Veteran was being treated for refractory urolithiasis and bilateral ileoureters with subsequent recurrent abdominal pain and pancreatitis.  He stated that the Veteran's bilateral ileoureters required surgical revision in July 2005.  Specifically, the "initial reverse seven ileoureter (bowel segment from left kidney to right kidney to bladder) was altered to a left kidney to right kidney ileal segment just outside the bladder in a fashion resembling the letter Y."  The physician noted that none of the consulting physicians were able to find a way to keep the Veteran from developing recurring abdominal pain and enzyme changes.  While the urinary diversion was stable, his recurrent urolithiasis was refractory to medical therapy.  The physician concluded that the Veteran was fully disabled as he required frequent visitation to medical offices for evaluation and hospitalizations for pain and enzyme changes. 

An October 2009 letter from R. Smith, M.D., states that the Veteran had undergone ureteral interposition into his urinary tract due to recurrent nephrolithiasis which left him "with chronic pain and disability." 

In an August 2010 Social Security Administration (SSA) decision, the Veteran was granted disability benefits effective July 3, 2007 (the date of his claim) with a primary diagnosis of "disorders of the urinary tract."  (The SSA decision was also based on a secondary diagnosis of "Affective/Mood Disorders.")

Recent VA and private treatment records dated in 2010 and 2011 show that the Veteran has presented to the emergency room on essentially a weekly basis with right flank pain, abdominal pain, and associated nausea and vomiting with laboratory confirmation of recurrent urinary tract infections.  There are no diagnoses of pancreatitis of record in the last several years.  He is treated with intravenous antibiotics and narcotic pain medication.  Reports of CT scans and renal ultrasounds of record have generally been negative for kidney stones since at least 2008, and his BUN and creatine levels, while occasionally elevated, have not warranted findings of kidney dysfunction.  However, a June 2008 VA CT scan of the abdomen revealed bilateral hydronephrosis with bilateral hydroureters.  An ureterocystostomy was also noted.  A July 2011 private CT scan also showed chronic dilatation of the renal pelvis and ureters, but was negative for renal or ureteral stones.  The Veteran has required a catheter since at least early 2009 due to chronic urinary retention, as reflected in a September 2009 VA treatment record.  A November 2010 private treatment record reflects a differential diagnosis of nephrolithiasis, urinary tract infections, pyelonephritis, and "drug-seeking behavior." 

1. Extraschedular Rating for Kidney Disorder

The issue of whether an extraschedular rating is warranted for the Veteran's kidney disorder is not "inextricably intertwined" with the evaluation of this disability under the schedular criteria.  See VAOPGCREC 6-96 (August 1996).  In this regard, VA's General Counsel held that the Board is "not precluded from issuing a final decision on the issue of an increased schedular rating and remanding the extraschedular-rating or TDIU-rating issue to the RO."  Id.  It follows by negative implication that the Board may also proceed with referring a disability for extraschedular consideration without first determining whether the schedular criteria are met for a higher rating. 

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

With regard to the first step of the inquiry, a comparison of the rating criteria with the symptoms and functional impairment associated with the Veteran's kidney disorder reveals an exceptional or unusual disability picture warranting extraschedular referral.  The Veteran's service-connected kidney disorder has been assigned a 30 percent rating under Diagnostic Code (DC) 7508, which pertains to nephrolithiasis.  38 C.F.R. § 4.115b (2012).  Under DC 7508, a 30 percent rating is assigned for recurrent kidney stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; (3) invasive or non-invasive procedures more than two times per year.  Id.  This is the highest evaluation under this diagnostic code.  While DC 7508 provides a 30 percent rating for recurrent kidney stones requiring invasive or non-invasive procedures more than two times year, the phrase "invasive procedure" does not seem to be nearly the equivalent of bladder reconstruction surgery.  Moreover, DC 7508 does not seem to contemplate the level of severity of the Veteran's kidney disorder, which necessitated the surgical creation of bilateral ileal ureters and has been found by the physician who performed the surgery, Dr. Peretsman, to render the Veteran "fully disabled," and has also been found by SSA to be the major diagnosis supporting its finding that he is too disabled to work.  In his October 2009 letter, Dr. Smith also stated that the Veteran has chronic pain and disability as a result of his kidney disorder and bladder reconstruction.

Other DC's and rating criteria pertaining to disorders of the genitourinary system, including for renal dysfunction, voiding dysfunction, and urinary infections, do not seem to account for the severity of the Veteran's disorder, which is manifested by almost weekly visits to the emergency room for urinary tract infections with chronic flank and abdominal pain, sometimes accompanied by nausea and vomiting.  The most closely analogous criteria for these manifestations would be the criteria for urinary tract infections, under which a 30 percent rating may be assigned for recurrent symptomatic urinary infections "requiring drainage/frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management."  The Veteran's frequent hospitalizations, catheterization, and treatment with intravenous antibiotics would seem to fall within the purview of this criteria to a certain extent.  See 38 C.F.R. § 4.115a.  The need for catheterization is also contemplated by the rating criteria for obstructed voiding.  See id.  However, there is also probative evidence that the Veteran had to discontinue working due to his kidney disorder and bladder reconstruction surgeries, and has been found to be disabled by two treating physicians and by SSA.  This level of severity is beyond the 30 percent rating for recurrent urinary infections.  Moreover, the criterion of "frequent hospitalizations," which is defined as more than two times per year according to the explanation in parentheses, does not seem to be the equivalent in severity of weekly visits to the emergency room in addition to hospitalizations (for example in June 2010 and August 2010). 

Finally, the rating criteria for renal dysfunction do not seem to reflect the manifestations of the Veteran's kidney disorder.  See 38 C.F.R. § 4.115a.  These criteria are, to a large extent, organized in terms of certain laboratory findings denoting levels of severity of renal dysfunction.  The only symptoms mentioned in these criteria are those associated with an 80 percent rating, which is assigned, in pertinent part, when there is renal dysfunction with "generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion."  The criteria for renal dysfunction make no mention of bladder reconstruction surgery or recurrent flank and abdominal pain resulting in weekly visits to the emergency room and unemployability, according to the findings of SSA and the Veteran's treating physician.  See 38 C.F.R. § 4.115a.  Moreover, it is not clear at this stage whether the Veteran in fact has renal dysfunction associated with his kidney disorder. 

Thus, as the rating criteria do not seem to contemplate the severity of the Veteran's kidney disorder and resulting functional impairment, the first step of the inquiry is satisfied.  Thun, 22 Vet. App. at 115.  By the same token, there are related factors, including marked interference with employment, as found by two treating physicians and SSA, as well as frequent hospitalizations and visits to the emergency room, as shown in the treatment records.  Thus, the second step of the inquiry is satisfied.  See id.

Accordingly, under the third step, this claim must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's kidney disorder requires the assignment of an extraschedular rating.  See id.

2. Extraschedular Entitlement to TDIU

Although the issue of whether the Veteran may be entitled to TDIU on a schedular basis is partly dependent on resolution of his kidney disorder and acquired psychiatric disorder claims, there is no reason to defer the issue of whether the Veteran is entitled to extraschedular consideration of TDIU.  If the schedular criteria for TDIU consideration are satisfied down the line, then the issue of entitlement to TDIU on a schedular basis can be considered at that time.  However, to defer consideration of entitlement to TDIU on an extraschedular basis until it can be determined whether the criteria for schedular referral have been satisfied could result in an undue delay given evidence currently of record of the Veteran's unemployability associated with his kidney disorder, as discussed below. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).  

Here, there is probative evidence of record that the Veteran is unable to work due to his service-connected kidney disorder, including the January 2006 letter by Dr. Peretsman, the October 2009 letter by Dr. Smith, the August 2010 decision by SSA, as well as statements submitted by the Veteran and his family.  Moreover, with regard to the Veteran's work and educational background, his testimony at the Board hearing and his SSA records show that he finished high school and two years of college, and that his recent employment background mostly consists of jobs involving physical labor.  Specifically, he worked most recently for several years as a forklift driver in a warehouse until 2005, and before that "ran machinery," according to his testimony at the hearing.  He also worked for three years as an Assistant Manager for a drug store, which is a job that may have been more sedentary and administrative in nature.  At the hearing, the Veteran testified that he experiences incapacitating episodes of severe symptoms that require him to stay in bed three to four days a week, and also stated that he would need to leave his work station frequently in order to attend to his catheterization, which takes from 10 to 15 minutes according to his testimony.  In this regard, he stated that he must self catheterize 6 to 8 times per day. 

Accordingly, the criteria for extraschedular consideration of entitlement to TDIU is satisfied.  The RO should therefore refer this issue to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  

The case is REMANDED for the following actions:

1. Request the Veteran to identify any medical treatment he has received for his acquired psychiatric disorder(s), to include treatment by a Dr. A. Falcon.  The Veteran should be given authorized release forms for this purpose.  If he fills them out with sufficient information and returns them to VA, the RO should make appropriate efforts to obtain any identified records on his behalf.  In this regard, at least two requests must be made for the records, unless a negative response is received after the first request.  The Veteran must also be notified if the RO is unable to obtain these records. 

Copies of all records requests made, responses received, and notifications to the Veteran must be associated with the file. 

The Veteran should also be invited to submit these records himself. 

2. All outstanding VA treatment records form the Salisbury VA Medical Center and associated outpatient clinics dating from June 2010 forward, as well as records from any other identified VA facility, should be added to the Virtual File. 

3. Make appropriate efforts to verify through the Joint Services Records Research Center (JSRRC), ship records for the U.S.S. America (CV-66), and any other appropriate records repository whether a helicopter crash occurred in March 1991 in the waters close to the U.S.S. America (CV-66).  The request should be made for the period from February 1, 1991 to April 30, 1991. 

If the Veteran's alleged stressor cannot be verified, a memorandum making a formal finding of inability to verify the stressor should be issued for the file which sets forth the efforts made to verify the stressor.  The Veteran should also be notified of VA's inability to verify the stressor. 

4. Then, if the Veteran's stressor is verified, and after obtaining any relevant psychiatric treatment records for the Veteran to the extent possible, schedule the Veteran for a PTSD examination to assess the likelihood that he has PTSD related to the stressor.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has PTSD and whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete explanation for any opinion provided.  

5. Schedule the Veteran for a kidney conditions (nephrology) examination and urinary tract conditions examination.  The examiner should fill out the appropriate Disability Benefits Questionnaire forms (DBQ's).  The examiner must review the claims file and indicate in the report that the claims file has been reviewed. 

The examiner must specifically address whether the Veteran has renal dysfunction associated with his kidney disorder.  If deemed warranted, laboratory results should be obtained to assess the Veteran's BUN and creatine levels and whether he has albumineria.  See 38 C.F.R. § 4.115a (setting forth criteria for evaluating renal dysfunction). 

The examiner must also provide an opinion as to whether the Veteran's kidney/genitourinary disorder is sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful activity without regard to other factors such as age and disabilities that are not service connected.  A complete explanation must be provided which discusses the functional impairment resulting from the Veteran's kidney disorder. 

6. Refer the issue of whether an extraschedular rating is warranted for the Veteran's kidney disorder to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  The claims file and a copy of this REMAND must be provided.

7. Refer the issue of whether the Veteran is entitled to TDIU on an extraschedular basis to the Director of the Compensation and Pension Service.  The claims file and a copy of this REMAND must be provided. 

8. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits, to include the issue of whether a separate rating may be warranted for the Veteran's recurrent urinary tract infections.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

